Citation Nr: 1116899	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-44 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for disability manifested by dizziness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a December 2008 rating decision of the VA Regional Office in Muskogee, Oklahoma that, among other things, denied service connection for headaches and dizziness.

The Board notes that service connection for diabetes mellitus, type II, and peripheral neuropathy were denied by rating action dated in July 2008.  The appellant filed a timely notice of disagreement in December 2008.  He was sent a statement of the case on those issues on July 20, 2009.  The record reflects that a substantive appeal was received on October 19, 2009.  However, the date of receipt of such is more than the 60 days allotted by law and regulation for filing a timely substantive appeal following a statement of the case. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).  As such, the claims of entitlement to service connection for diabetes mellitus, type II, and peripheral neuropathy receipt are final (See 38 C.F.R. § 20.1103 (2010)) and may not be reopened without new and material evidence. See 38 C.F.R. § 3.156 (2010).  

It is shown that the Veteran continues to prosecute those claims.  In this regard, the RO is appropriately readjudicating these issues as whether new and material evidence has been received to reopen the claims of entitlement to service connection for diabetes mellitus, type II, and peripheral neuropathy.  The Board does not currently have jurisdiction over these matters because appeals have not been perfected as to whether new and material evidence has been received to reopen the claims of entitlement to service connection for diabetes mellitus, type II, and peripheral neuropathy. 


FINDINGS OF FACT

1.  Headaches are not shown by the evidence of record.

2.  A disability manifested by dizziness is not shown by the evidence of record.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010)

2.  A disability manifested by dizziness was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a statement received July 2008, the Veteran asserted that while hospitalized in service for double pneumonia with a temperature of 104-106 degrees, he developed symptoms that included headaches and dizziness.  In his notice of disagreement received in December 2008, he maintained that he went into the Air Force in "good shape and great condition" and came out with symptoms that included headaches and dizzy spells.  At that time, he stated that he knew that those health problems came about from being exposed to chemicals and from being around planes with Agent Orange on them.  The appellant contends that service connection is warranted for headaches and dizziness.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, the Veteran was sent correspondence in October 2008 prior to the initial unfavorable decision on the claims under consideration.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award if service connection were granted was sent to the appellant in October 2008.  In this case, however, service connection for headaches and dizziness is denied.  Therefore, no rating or effective date will be assigned with respect to these claimed conditions.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA clinical records have been associated with the claims folder.  The Veteran's statements in the record have been carefully considered.  He requested a hearing but cancelled his appearance in April 2011.  

VA's duty to assist a veteran in the development of a claim includes providing an examination when indicated. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not been afforded a VA examination with respect to the claimed headaches and dizziness.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

The Board concludes that a medical examination with a medical opinion is not warranted as to the claimed disorders.  This is because upon review of the Veteran's claims folder, neither the first nor the third requirement for referral for a VA medical examination is demonstrated.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but:

(A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability;

(B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms or a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and 

(C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)

As delineated and supported in greater detail below, there is no competent lay or medical evidence of a current disability or persistent recurrent symptoms of either headaches or dizziness.  As such, there is no evidence that a current disability may be associated with the Veteran's service or with another service-connected disability.  Therefore, the Board is of the opinion that there is sufficient medical evidence of record to render a decision on the claims of entitlement to service connection for headaches and dizziness.  VA has no duty to obtain an examination or medical opinion. Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims for headaches and dizziness. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claims are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2010).

Factual Background

Service treatment records reflect that upon pre-enlistment examination in December 1965, the Veteran checked that he had dizziness or fainting spells and denied frequent or severe headache on the Report of Medical History.  The examining official recorded a notation of dizziness.  He was afforded another enlistment examination in February 1966 and claimed both frequent and severe headache and dizziness or fainting spells on the Report of Medical History.  The appellant was admitted for two weeks in April 1966 with a three-day history of upper respiratory infection, sore throat, and dry cough.  He also complained of myalgia with diffuse headache.  During the admission, it was noted that he was febrile.  It was reported that he was prescribed antibiotics, did well and had an uncomplicated hospital course.  Bronchopneumonia, right middle lobe, organism undetermined was diagnosed.  It was recorded at the time of discharge that pneumonia was sufficiently resolved for him to return to light duty.  

In October 1969, the Veteran was seen for complaints that included vomiting, nausea and headache.  An impression of gastroenteritis versus "no dx" was rendered.  On examination in January 1970 for discharge from active duty, the Veteran denied both frequent and severe headache and dizziness or fainting spells on the Report of Medical History.  Head and neurologic status was evaluated as normal.  It was recorded that he denied all other significant medical and surgical history.   

A claim of entitlement to service connection for disorders that included headaches and dizziness was received in August 2008.  

VA outpatient clinical records dated between 2002 and 2009 reflect that the appellant was afforded physical examinations on numerous occasions throughout that time frame for various complaints and disorders.  On evaluation of neurological status in March 2008, "no headache" was recorded.  On physical examination in October 2008, it was noted that the head, balance and gait were normal.  It was reported in November 2008 that he voiced no problems [excluding the disorders for which he regularly received treatment].  The many diagnoses for which the Veteran received treatment were recorded in the VA outpatient records throughout, as well as the medication prescribed for those conditions.  Headache and dizziness were not reported, noted or on the problem list.  

Legal Analysis

After reviewing the evidence pertaining to the claims in its entirety, the Board concludes that service connection for headaches and disability manifested dizziness is not warranted.  

The Veteran's service treatment records reflect that prior to and upon entering service, he indicated on the reports of medical history that he had frequent and severe headache and dizziness or fainting spells.  The service records reflect, however, that although he complained of headache at least twice, it was associated with a respiratory ailment the first time and gastrointestinal symptomatology on the latter occasion.  The service treatment records do not record a single instance of a complaint or treatment for dizziness, or a primary complaint or notation of headaches.  Moreover, the Veteran denied both frequent and severe headache and dizziness or fainting spells on the Report of Medical History in 1970 at separation from service, and head and neurological status was evaluated as normal.  

The post service record does not refer to either of these conditions until the appellant filed a claim for such in April 2008.  However, VA outpatient clinical records that range over a seven-year span between 2002 and 2009 do not refer to headaches or dizziness.  A clinical record in 2008 reflects that he specifically denied headache.  No clinical findings or diagnoses of headache or dizziness are recorded in the extensive post service VA outpatient records.

The Board points out that the existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board observes that although the Veteran claims that he has headaches and dizziness deriving from military service, the more probative evidence establishes no current disability in either respect.  

The Board has considered that the appellant is competent to report headaches and dizziness symptomatology as such come to him through the senses. See Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  The Board points out, however, that he has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show current disease or injury in the nature of headaches or dizziness for which service connection is being sought.  The Veteran does not refer to any specific symptoms referable to headaches or dizziness in his statements or in the VA outpatient clinical records dating from 2002.  Although he contends that he had headaches and dizziness in service, review of clinical records indicates that he clearly denied having headaches or dizziness at service discharge.  VA outpatient clinical records between 2002 and 2009 reflect no complaints or findings pertaining to either of those disorders.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  In this case, however, there is no medically competent evidence of current disability.  The only evidence indicative of headaches and dizziness are the Veteran's own generalized lay statements that are essentially contradicted by the lack of medical evidence in the record to this effect.  His claims of current headaches and dizziness conflict with his negative responses and omissions in the post service clinical data.  The Board finds that such inconsistencies undermine the Veteran's credibility as a reliable historian.  

Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  In the absence of proof of current disability due to disease or injury there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  A viable pathology (injury or disease) that would account for his vague complaints has not been established.  In this case, the only evidence in support of the claims is the appellant's own statements that he has headaches and dizziness without any factual foundation that establishes disease or injury related to service.

Therefore, in light of the post service clinical notations of "no headaches" and "no problems voiced" when otherwise speaking affirmatively about his multiple complaints and disorders, as well as no diagnoses pertaining to headaches or dizziness, and the Veteran's inconsistent and unreliable history, the Board concludes that there is no disability, disease, or residuals of injury for which service connection may be granted.  The preponderance of the evidence is against the claims and there is no doubt to be resolved.  Service connection for headaches and disability manifested by dizziness must thus be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board would also point out that as the appellant is not found to have current disability diagnosed as headache or dizziness, it is unnecessary to discuss whether such symptoms might be related to exposure to chemical agents during service.


ORDER

Service connection for headaches is denied.

Service connection for a disability manifested by dizziness is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


